DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/6/2017 and the Remarks and Amendments filed on 2/16/2021.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-20 are rejected under 35 U.S.C. 101 as being obvious over Sainani et al. (US 20170243132 A1, hereinafter “Sainani”) in view of Anorga et al. (US 20180336415 A1, hereinafter “Anorga”).

Regarding claim 1, Sainani discloses [a] method comprising: (Claim 1; a method is disclosed)
by a computing system, building a first machine-learning module for operating with an application, the first machine-learning module being configured to utilize, in operation, a first type of processing hardware; ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses a plurality of machine learning modules, including at least a first machine learning module, that are for operating with a software application, each module being, under a broadest reasonable interpretation of the claim language, a ML model; and [0046]; “The networked computer system 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein. For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components”, which discloses a plurality of processing hardwares that are used to implement the software that includes ML modules, the plurality of processing hardwares including at least a first type of processing hardware; and [0122]; “One or multiple instances of an architecture such as shown in FIG. 9 (e.g., multiple computers) can be used to implement the techniques described herein, where multiple such instances can be coupled to each other via one or more networks”; and [0123]; “one or more general-purpose programmable microprocessors, digital signal processors (DSPs), mobile application processors, microcontrollers, application specific integrated circuits (ASICs), programmable gate arrays (PGAs), or the like, or a combination of such devices”; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”, which discloses the machine learning modules; and Figure 1; the figure discloses the computing system)
by the computing system, building one or more secondary machine-learning modules for operating with the application, the one or more secondary machine-learning modules being configured to utilize, in operation, one or more secondary types of processing hardware, respectively, wherein the one or more secondary types of processing hardware are different from each other and different from the first type of processing hardware; ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses a plurality of machine learning modules, including at least a second machine learning module, that are for operating with a software application, each module being, under a broadest reasonable interpretation of the claim language, a ML model; and [0046]; “The networked computer system 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein. For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components”, which discloses a plurality of processing hardwares that are used to implement the software that includes ML modules, the plurality of processing hardwares including at least a second type of processing hardware; and [0122]; “One or multiple instances of an architecture such as shown in FIG. 9 (e.g., multiple computers) can be used to implement the techniques described herein, where multiple such instances can be coupled to each other via one or more networks”; and [0123]; “one or more general-purpose programmable microprocessors, digital signal processors (DSPs), mobile application processors, microcontrollers, application specific integrated circuits (ASICs), programmable gate arrays (PGAs), or the like, or a combination of such devices”, which discloses that the first and second type of processing hardware may be different; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”, which discloses the machine learning modules)
by the computing system, receiving from a first client device a first request to download the application; ([0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”)
by the computing system, sending a portion of the application with the first machine-learning module to the first client device in response to the first request to download the application; ([0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”, which discloses, under a broadest reasonable interpretation of the claim language, sending at least a portion of the application with the first ML module to the client device in response to the request to download the application, as the application may contain the first ML module upon downloading the application, and thus a “portion” of the application is sent)
by the computing system, receiving from the first client device a second request to download a selected one of the one or more secondary machine-learning modules ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses a plurality of requests or selections for a plurality of machine learning modules to be ran an a certain dataset; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”, which discloses the selection in the form of a request to download and apply at least a second machine learning module)
by the computing system, sending the selected secondary machine-learning module to the first client device in response to the second request; ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses that the second of a plurality of machine learning models or modules are send to the client device in response to a request to select a certain model; and [0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”, further disclosing the request; and Figure 1;  the figure discloses sending the request in the form of the software application through a network; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”)
wherein the application is configured to selectively use the first machine-learning module or the selected secondary machine-learning module to perform an operation ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses a plurality of requests or selections for a plurality of machine learning modules to be ran an a certain dataset; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”, which discloses the selection of a ML model or module).
Sainani fails to explicitly disclose wherein the selected secondary machine-learning module is selected based on a determination by the application running on the first client device that the secondary type of processing hardware associated with the selected secondary machine-learning module is available on the first client device; wherein the application is configured to integrate the first machine-learning module with the selected secondary machine-learning module after the selected secondary machine-learning module is downloaded on the first client device.
Anorga discloses wherein the selected secondary machine-learning module is selected based on a determination by the application running on the first client device that the secondary type of processing hardware associated with the selected secondary machine-learning module is available on the first client device ([0064]; “In some implementations, a trained model may be customized based on a device (e.g., client device 120-124) that the local classifier is executed on. For example, different client devices may have different processing capabilities based on available hardware, e.g., a single-core processor, a multi-core processor, one or more parallel processors, a graphics processor with a number of graphics processing units (GPUs), a reconfigurable processor (e.g., FPGA), a neural network processor, etc. Further, different client devices may have different availability levels of other resources such as memory, battery capacity, network bandwidth, etc”, which suggests choosing a ML model based on hardware considerations, such as whether a certain type of hardware is available; and [0185]; “In these implementations, machine-learning application 930 may choose a particular trained model, e.g., based on available computational resources, success rate with prior inferences, etc”, further suggesting selecting a ML model based on hardware availability)
wherein the application is configured to integrate the first machine-learning module with the selected secondary machine-learning module after the selected secondary machine-learning module is downloaded on the first client device ([0185]; “In some implementations, machine-learning application 930 may implement an ensemble of trained models. For example, trained model 934 may include a plurality of trained models that are each applicable to same input data. In these implementations, machine-learning application 930 may choose a particular trained model, e.g., based on available computational resources, success rate with prior inferences, etc. In some implementations, machine-learning application 930 may execute inference engine 936 such that a plurality of trained models is applied. In these implementations, machine-learning application 930 may combine outputs from applying individual models, e.g., using a voting-technique that scores individual outputs from applying each trained model, or by choosing one or more particular outputs”, which discloses, under a broadest reasonable interpretation of the claim language, integrating (implementing an ensemble of trained models) the first and second ML models after the second ML is downloaded on the first client device.  The second ML model is clearly already downloaded on the device prior to the integration because it would not be able to be ensembles with the first model if it was not already downloaded on the device.  The integration of the models is the use of the models in an ensemble fashion whereby a voting technique is used to score the models’ outputs; and [0180]; “In some implementations, trained model 934 may include a set of weights that are fixed, e.g., downloaded from a server that provides the weights”, which discloses that the models are downloaded prior to any use of them on the device; and [0064]; “In some implementations, multiple trained models may be provided on a client device. At the time of applying the local classifier, an appropriate trained model may be utilized, e.g., based on contextual factors such as network connectivity, battery capacity available, memory available, etc”).
Sainani and Anorga are analogous art because both are concerned with selectively choosing machine learning algorithms.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine selective determination of a machine learning module based on model availability and integration of models of Anorga with the method of Sainani to yield the predictable result of wherein the selected secondary machine-learning module is selected based on a determination by the application running on the first client device that the secondary type of processing hardware associated with the selected secondary machine-learning module is available on the first client device and wherein the application is configured to integrate the first machine-learning module with the selected secondary machine-learning module after the selected secondary machine-learning module is downloaded on the first client device. The motivation for doing so would be to better determine image features, image categories, and suggested actions for an image (Anorga; [0030]).

Regarding claim 8, it is a non-transitory storage media claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

15, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 2, 9, and 16, the rejection of claims 1, 8, and 15 are incorporated and Sainani further discloses by the computing system, receiving from a second client device a third request to download the application; ([0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”, the request contemplates a plurality of requests including a third request to download an application from a plurality of devices)
by the computing system, sending the application with the first machine-learning module to the second client device in response to the third request; ([0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”)
by the computing system, receiving from the second client device a fourth request to download a second selected one of the one or more secondary machine-learning modules, wherein the second selected secondary machine-learning module is different from the selected secondary machine-learning module requested by the first client device; and (([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses a plurality of requests or selections for a plurality of machine learning modules to be ran an a certain dataset; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”, which discloses the selection in the form of a request to download and apply at least a second machine learning module, and the ML models are different)
by the computing system, sending the second selected secondary machine-learning module to the second client device in response to the fourth request ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses that the second of a plurality of machine learning models or modules are sent to the client device in response to a request to select a certain model; and [0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”, further disclosing the request; and Figure 1;  the figure discloses sending the request in the form of the software application through a network; and [0094]; “For example, once the user selects a particular type of ML model to train and a training dataset (e.g., a data file) from which to train it, the user guidance engine 504 can suggest to the user (via the GUI generated by GUI engine 501) specific data fields from the training dataset that the user can select for training the model”).

Regarding claims 3 and 10, the rejection of claims 1 and 8 are incorporated and Sainani further discloses wherein the first type of processing hardware is a central processing unit ([0123]; “one or more general-purpose programmable microprocessors, digital signal processors (DSPs), mobile application processors, microcontrollers, application specific integrated circuits (ASICs), programmable gate arrays (PGAs), or the like, or a combination of such devices”, suggesting that the first type of processing hardware is a CPU or general purpose programmable microprocessor).
Sainani fails to explicitly disclose wherein the one or more secondary types of processing hardware comprises a graphical processing unit or an ARM processor.
Anorga discloses wherein the one or more secondary types of processing hardware comprises a graphical processing unit or an ARM processor ([0064]; “For example, different client devices may have different processing capabilities based on available hardware, e.g., a single-core processor, a multi-core processor, one or more parallel processors, a graphics processor with a number of graphics processing units (GPUs), a reconfigurable processor (e.g., FPGA), a neural network processor, etc”, suggesting the GPU for the secondary processing hardware).
The motivation to combine Sainani and Anorga is the same as discussed above with respect to claim 1.

Regarding claims 4, 11, and 17, the rejection of claims 1, 8, and 15 are incorporated but Sainani fails to explicitly disclose wherein the application is configured to use the first machine- learning module and the selected secondary machine-learning module in parallel to perform different operations.
Anorga discloses wherein the application is configured to use the first machine- learning module and the selected secondary machine-learning module in parallel to perform different operations ([0064]; “For example, different client devices may have different processing capabilities based on available hardware, e.g., a single-core processor, a multi-core processor, one or more parallel processors, a graphics processor with a number of graphics processing units (GPUs), a reconfigurable processor (e.g., FPGA), a neural network processor, etc. For example, a trained model with relatively higher complexity may be provided in a device (e.g., any of client device 120-124, or server device 104) that has a neural network processor or a GPU that is optimized for parallel processing, e.g., that the inference engine utilizes”, suggesting the parallel processing of the ML models).
The motivation to combine Sainani and Anorga is the same as discussed above with respect to claim 1.

Regarding claims 5, 12, and 18, the rejection of claims 1, 8, and 15 are incorporated and Sainani further discloses wherein the application sent to the first client device is configured to operate with each of the one or more secondary machine-learning modules ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses that the device is configured to operate with a plurality of ML models, including at least a second ML model).

Regarding claims 6, 13, and 19, the rejection of claims 1, 8, and 15 are incorporated and Sainani further discloses wherein the application is configured to perform the operation using the first machine-learning module prior to receiving the selected secondary machine- learning module ([0027]; “The tool in certain embodiments includes a browser-based software application that cooperates with a data intake and query system and provides a graphical user interface (GUI) that enables a user to train and apply a variety of different ML models on user-selected datasets of stored machine data”, which discloses the configuration that a first ML model or module is performed prior to receiving or using a second ML model or module by virtue of a user being able to select and apply a ML model in whichever fashion they so choose using the computer-implemented ML tool).

7, 14, and 20, the rejection of claims 1, 8, and 15 are incorporated but Sainani fails to explicitly disclose wherein the application is configured to throttle down, based on a determination that a battery level of the first client device is low, a performance of the secondary type of processing hardware associated with the selected secondary machine-learning module available on the first client device.
Anorga discloses wherein the application is configured to throttle down, based on a determination that a battery level of the first client device is low, a performance of the secondary type of processing hardware associated with the selected secondary machine-learning module available on the first client device ([0064]; “For example, different client devices may have different processing capabilities based on available hardware, e.g., a single-core processor, a multi-core processor, one or more parallel processors, a graphics processor with a number of graphics processing units (GPUs), a reconfigurable processor (e.g., FPGA), a neural network processor, etc. Further, different client devices may have different availability levels of other resources such as memory, battery capacity, network bandwidth, etc.  . . . At the time of applying the local classifier, an appropriate trained model may be utilized, e.g., based on contextual factors such as network connectivity, battery capacity available, memory available, etc”, suggesting the determination of battery level or capacity is considered in throttling down a performance of the secondary type of processing hardware associated with the selected secondary machine-learning module available on the first client device).


Response to Arguments

Applicant’s arguments, filed on 2/16/2021, with respect to demonstrating support in the originally filed specification for the amendments to independent claims 1, 8, and 15 are persuasive, and no 112(a) or 112(b) rejection has been made in this Office Action in regards to the formally filed amendments.

Applicant’s arguments and amendments, filed on 2/16/2021, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are not persuasive. 

Beginning on page 15, second to last paragraph of the remarks, filed on 2/16/2021, Applicant argues that the Sainani-Anorga combination fails to disclose the limitations “by the computing system, sending a portion of the application with the first machine- learning module to the first client device in response to the first request to download the application” and “wherein the application is configured to integrate the first machine-learning module with the selected secondary machine-learning module after the selected secondary machine-learning module is downloaded on the first client device”.  Examiner respectfully disagrees.  Sainani discloses by the computing system, sending a portion of the application with the first machine-learning module to the first client device in response to the first request to download the application; ([0059]; “In some cases, the application may be distributed to a client device 102 via an application marketplace or other application distribution system. For instance, an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”, which discloses, under a broadest reasonable interpretation of the claim language, sending at least a portion of the application with the first ML module to the client device in response to the request to download the application, as the application may contain the first ML module upon downloading the application, and thus a “portion” of the application is sent).  Anorga discloses wherein the application is configured to integrate the first machine-learning module with the selected secondary machine-learning module after the selected secondary machine-learning module is downloaded on the first client device ([0185]; “In some implementations, machine-learning application 930 may implement an ensemble of trained models. For example, trained model 934 may include a plurality of trained models that are each applicable to same input data. In these implementations, machine-learning application 930 may choose a particular trained model, e.g., based on available computational resources, success rate with prior inferences, etc. In some implementations, machine-learning application 930 may execute inference engine 936 such that a plurality of trained models is applied. In these implementations, machine-learning application 930 may combine outputs from applying individual models, e.g., using a voting-technique that scores individual outputs from applying each trained model, or by choosing one or more particular outputs”, which discloses, under a broadest reasonable interpretation of the claim language, integrating (implementing an ensemble of trained models) the first and second ML models after the second ML is downloaded on the first client device.  The second ML model is clearly already downloaded on the device prior to the integration because it would not be able to be ensembles with the first model if it was not already downloaded on the device.  The integration of the models is the use of the models in an ensemble fashion whereby a voting technique is used to score the models’ outputs; and [0180]; “In some implementations, trained model 934 may include a set of weights that are fixed, e.g., downloaded from a server that provides the weights”, which discloses that the models are downloaded prior to any use of them on the device; and [0064]; “In some implementations, multiple trained models may be provided on a client device. At the time of applying the local classifier, an appropriate trained model may be utilized, e.g., based on contextual factors such as network connectivity, battery capacity available, memory available, etc”).  Applicant has not provided any specific evidence or arguments as to why the Sainani-Anorga combination fails to disclose these limitations in the independent claims.  
Further, on page 15, second to last paragraph of the remarks, Applicant argues that the “Examiner agreed during the interview that the Sainani-Anorga combination fails to disclose, teach, or suggest these limitations.  The Examiner did not agree in the interview on 2/22/2021 that the proposed Sainani-Anorga combination did not teach these limitations, rather, Examiner stated that further search and consideration was needed to make any final determination in regards to the applicability of the Sainani-Anorga combination to these limitations, as an initial review did not appear to disclose 

Accordingly, Applicant’s argument are not persuasive and the 35 USC § 103 rejection of claims 1-20 STANDS.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/           Supervisory Patent Examiner, Art Unit 2125